UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBISSON SANTOS,
                                Petitioner,
                                                                         18-CV-9989 (LLS)
                    -against-
                                                                    ORDER OF DISMISSAL
 JAIME LaMANNA,
                                Respondent.

LOUIS L. STANTON, United States District Judge:

       Petitioner, currently incarcerated at Fishkill Correctional Facility (Fishkill), brings this

pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging the

constitutionality of his judgment of conviction rendered in the New York Supreme Court, Bronx

County, on October 15, 2008. By order dated December 8, 2018, the Court directed Petitioner to

show cause within sixty days why his claim is not barred by the statute of limitations. That order

specified that failure to comply would result in the denial of this petition as time-barred. Because

Petitioner’s place of incarceration had been changed from Green Haven Correctional Facility to

Fishkill, causing a delay in his mail delivery, on January 31, 2019, the Court granted Petitioner a

sixty-day extension to comply with the Court’s December 8, 2018 order. Petitioner has not filed a

declaration to show cause as directed. Accordingly, the petition, filed in forma pauperis pursuant

to 28 U.S.C. § 1915(a)(1), is denied as time-barred.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. Because the petition makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue under 28 U.S.C. § 2253.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   April 17, 2019
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 2
